Title: Hendrik Bicker to John Adams: A Translation, 7 November 1780
From: Bicker, Hendrik
To: Adams, John


      
       Sir
       Amsterdam, 7 November 1780
      
      I am glad that you were able to meet with Mr. Bouwens, but mortified that his broker, Blomberg, is so ill that you have to resort to another one. Please allow me to suggest that you ask Mr. Bouwens’ advice or let his bookkeeper find you one whose references you can check. You may not be able to find one who speaks French or English for they are rare. Mortier and Merckemaer have the best reputation, but they are at the service of the Staphorsts for Mr. A. G.
      Here are your conditions, with a few remarks which I submit to the attention of those who one day will have the honor of being employed by you, to wit
      A A five percent interest, in my opinion, is not too much, since all the great monarchs, including the northern ones, are eagerly looking for such a price.
      B-C Two conditions, so far unknown to me, and therefore superfluous, but which apparently will be suggested to you by some venial or grasping soul.
      However, I found nothing specific concerning the payment of the annual interest, a most important matter which well merits the payment of one percent. Let me explain. The notes of one million produce fifty thousand, of which one percent is only five hundred florins. And even on this basis, they always had to pay me two percent.
      I have the honor to be, with much esteem, sir, your very humble and very obedient servant.
      
       H:Bicker
      
     